Exhibit 10.2

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT

This INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT (this “Agreement”) effective
as of the Effective Date, is by and between ADVANCED MICRO DEVICES, INC., a
corporation organized under the laws of Delaware and having its corporate head
office located at One AMD Place, Sunnyvale, California 94088 (“AMD”) and
BROADCOM CORPORATION, a corporation organized under the laws of California and
having its principal place of business at 5300 California Ave., Irvine,
California 92617 (“Broadcom”).

WHEREAS, Broadcom, AMD and Broadcom International Limited, a Cayman Islands
entity, have entered into that certain Asset Purchase Agreement dated August 25,
2008 (“APA”), pursuant to which Broadcom and Broadcom International Limited
purchased and assumed, and AMD sold, transferred and assigned to Broadcom and
Broadcom International Limited, certain assets and liabilities of the Business;

WHEREAS, AMD desires to license to Broadcom certain intellectual property rights
and technology retained by AMD and currently used by the Business to enable
Broadcom to conduct the Business and exploit the Purchased Assets after the
Effective Date on the terms set forth herein;

WHEREAS, Broadcom desires to license such intellectual property rights and
technology from AMD to conduct the Business and exploit the Purchased Assets on
the terms set forth herein;

WHEREAS, Broadcom desires to license back to AMD the intellectual property
rights and technology acquired by Broadcom under the APA to enable AMD to
continue, subject to AMD’s non-competition obligations under the APA, to conduct
certain businesses retained by AMD after the Effective Date on the terms set
forth herein; and

WHEREAS, AMD desires to license such intellectual property rights and technology
from Broadcom to conduct certain businesses on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual promises of the parties, and of
good and valuable consideration, it is agreed by and between the parties as
follows:

 

1. DEFINITIONS

For the purpose of this Agreement the following capitalized terms are defined in
this Section 1 and shall have the meaning specified herein. Other terms that are
capitalized but not specifically defined in this Section 1 or in the body of the
Agreement shall have the meaning set forth in the APA.

 

1

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

1.1 “AMD Exclusive Field” means the design, development, distribution,
marketing, manufacture, use, import, license and/or sale of any IP core,
processor, integrated circuit or chipset, and Software operating thereon or in
connection therewith, to the extent that any such IP core, processor, integrated
circuit, chipset or Software (i) operates as [****] for use in [****]); or
(ii) (A) is able to execute the object code of any AMD Processor,
(B) substantially utilizes the instruction set of any AMD Processor, or (C) has
a programmer’s model that is substantially compatible with the programmer’s
model of any AMD Processor. Notwithstanding the foregoing, the “AMD Exclusive
Field” does not include the design, development, distribution, marketing,
manufacture, use, import, license and/or sale of any of the following:
(1) Current Business Products, Past Products or Roadmap Products, (2) the other
products described in the first sentence of the “Broadcom Exclusive Field”
definition, (3) products [****], or (4) products [****].

1.2 “AMD Technology” has the meaning ascribed to it in the IP Core License
Agreement.

1.3 “Broadcom Exclusive Field” means the design, development, distribution,
marketing, manufacture, use, import, license and/or sale of any of the
following, and the Software operating thereon or in connection therewith:
(a) Current Business Products; (b) Past Products; (c) Roadmap Products;
(d) products that are included in digital television devices; (e) products that
are included in [****] devices; (f) products that are included in [****] devices
such as [****] devices; or (g) products [****] devices, [****] devices, and
other [****] (other than [****]). Notwithstanding the foregoing, the “Broadcom
Exclusive Field” does not include the design, development, distribution,
marketing, manufacture, use, import, license and/or sale of any of the
following: (A) all products made, sold, or marketed by AMD or its Subsidiaries
as of the Effective Date, other than the Current Business Products, Past
Products or Roadmap Products, (B) future products designed by AMD or its
Subsidiaries (other than Current Business Products, Past Products and Roadmap
Products) primarily for use in [****] (and not designed primarily for the
products listed in (a) through (g) above), or for use as [****], (C) products
for use in [****], or (D) products for use as [****].

1.4 “Confidential Information” means any and all technical and non-technical
information a party provides to another party hereunder that is marked or
otherwise identified at the time of disclosure as confidential or proprietary or
is material that should be readily recognized as confidential by the recipient,
which information may include trade secrets, know-how, firmware, designs,
schematics, techniques, software code, technical documentation, specifications,
Books and Records, plans or any other information relating to any research
project, work in process, future development, scientific, engineering,
manufacturing, marketing or business plan or financial, business or personnel
matter relating to a party, its present or future products, sales, suppliers,
customers, employees, investors or business, whether in written, oral, graphic
or electronic form. Notwithstanding the foregoing, after the Effective Date, all
Transferred Technology shall be the Confidential Information of Broadcom,
Broadcom shall be deemed to be the disclosing party of such Confidential
Information and AMD shall be deemed to be the recipient of such Confidential
Information. All Retained Technology shall be the Confidential Information of
AMD.

 

2

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

1.5 “Derivative” means a modified version of a Functional Block or of an
integrated circuit comprised of a Current Business Product, Past Product or
Roadmap Product.

1.6 “Effective Date” shall be the same date as the Closing Date.

1.7 “Excluded Technology” means the Technology listed on Exhibit C.

1.8 “First Effective Filing Date” means the earliest effective filing date in
the particular country for any Patent or any application for any Patent. By way
of example, it is understood that the First Effective Filing Date for a United
States Patent is the earlier of (a) the actual filing date of the United States
Patent application which issued into such Patent, (b) the priority date under 35
U.S.C. § 119 for such Patent, or (c) the priority date under 35 U.S.C. § 120 for
such Patent.

1.9 “Functional Block” means an IP core or similar functional block or other
component or element within, or Software in or for, a Current Business Product
or Past Product or developed as of the Effective Date for incorporation in a
Roadmap Product.

1.10 “Game Consoles” means consumer electronic devices that attach to a
television and are primarily marketed for the playing of electronic games, such
as, or similar to, Microsoft’s Xbox 360, Sony’s PlayStation 3 or Nintendo’s Wii,
and including portable devices that are primarily marketed for the playing of
electronic games, such as Nintendo DS. “Game Console” excludes [****].

1.11 “Improvements” means any improvements, enhancements, discoveries,
developments, inventions, modifications or derivative works, whether or not
patentable.

1.12 “IP Core License Agreement” means the certain IP Core License Agreement
between the parties of even date herewith.

1.13 “Licensable” means that, as of the Effective Date, AMD or any of its
Affiliates has the right to grant to Broadcom a license or other rights within
the scope of the rights granted to Broadcom under this Agreement, subject to the
scope of permissible sublicense rights granted to AMD, without such grant
(a) resulting in any breach or other violation of any obligation of AMD or any
of its Affiliates to any Third Party, or (b) resulting in any payment
obligations of AMD to any Third Party.

1.14 “Mobile Devices” means battery-operated, handheld electronic personal
communication devices, such as, or similar to, cellular telephones, smart
phones, PDAs, or pagers, including such devices that are primarily marketed for
purposes other than playing electronic games, even if such devices incorporate
game-playing functionality, such as, or similar to, Apple’s iPhone or Research
In Motion’s Blackberry.

1.15 “PCs” means x86 desktop, notebook or ultra-mobile personal computers.

 

3

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

1.16 “PCTV Devices” means (a) computer cards and products that both (i) tune,
demodulate, process (including encoding, decoding and enhancing audio and video
data), record and/or display digital and analog broadcast television signals,
and provide related services such as electronic program guides, and (ii) are
included in a PC, or require a PC for operation, and (b) Software operating on
such computer cards and integrated circuits to the extent necessary to provide
the functionality described in clause (a)(i).

1.17 “Retained Intellectual Property Rights” means the Intellectual Property
Rights (other than trademarks and Patents) owned or Licensable by AMD or any of
its Affiliates, that are not included in the Transferred Intellectual Property
Rights, and that (a) are used in, necessary for or primarily related to the
Business or (b) cover any of the Retained Technology. “Retained Intellectual
Property Rights” do not include any of AMD’s Intellectual Property Rights in or
to its semiconductor manufacturing Technology.

1.18 “Retained Patents” means the claims of Patents owned or Licensable by AMD
or any of its Affiliates (other than the Transferred Patents) that (a) without a
license, would be infringed (or, with respect to patent applications, would be
infringed if such patent application were to issue as a patent) by the design,
development, use, manufacture, import, offer for sale, sale, maintenance,
support or other disposal of any Current Business Product, Past Product or
Roadmap Product or any Functional Block, including those Patents listed on
Exhibit A, or (b) cover any of the Retained Technology; provided that, such
Patents have a First Effective Filing Date on or before the Effective Date
(including, for clarity, all continuations, continuations-in-part, divisionals,
substitutions, reissues, reexaminations, and foreign counterparts that claim
priority to any such Patents, regardless of when filed or issued).

1.19 “Retained Technology” means all Technology owned or Licensable by AMD or
any of its Affiliates (other than the Transferred Technology) that is used in,
necessary for or primarily related to the Business or the Past Products, any
Current Business Product, Roadmap Product or any Functional Block. “Retained
Technology” includes the Technology specifically listed on Exhibit B. For the
avoidance of doubt, “Retained Technology” does not include, except as
specifically listed on Exhibit B, (w) any of AMD’s proprietary semiconductor
manufacturing Technology; (x) any of the AMD Technology licensed under the IP
Core License Agreement; (y) except as licensed under the IP Core License
Agreement, any IP core, processor or product that operates as a [****] for use
in [****]; or (z) any processor core or product that (A) is able to execute the
object code of any AMD Processor, (B) substantially utilizes the instruction set
of any AMD Processor, (C) has a programmer’s model that is substantially
compatible with the programmer’s model of any AMD Processor, or (D) is a chipset
(Northbridge/Southbridge) for use with any AMD Processor.

1.20 “Third Party” means any person or entity other than AMD or Broadcom or any
Affiliate of AMD or Broadcom.

1.21 “Transferred Intellectual Property Rights” means the Intellectual Property
Rights (other than trademarks and Patents) transferred by AMD or its
Subsidiaries to Broadcom or its Subsidiaries pursuant to the APA.

 

4

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

1.22 “Transferred Patents” means those Patents transferred by AMD or its
Subsidiaries to Broadcom or its Subsidiaries pursuant to the APA.

1.23 “Transferred Technology” means the Technology transferred by AMD or its
Subsidiaries to Broadcom or its Subsidiaries in accordance with the APA.

 

2. LICENSES

2.1 Licenses to Broadcom.

(a) AMD and its Affiliates hereby grant to Broadcom and its Subsidiaries a
perpetual, irrevocable, non-exclusive, worldwide, fully-paid, royalty-free,
non-transferable (except for certain assignments as provided in Section 9.3
(Assignment)) license under the Retained Patents, without right of sublicense,
to design, develop, use, make, have made, import, export, offer to sell, sell,
support, maintain and otherwise dispose of:

(i) any Current Business Product, Past Product, Roadmap Product, Functional
Block or Derivative, or

(ii) any combination of the items described in clause (i) with each other or
with new or additional technology, but only to the extent of the items described
in clause (i) and not to any new or additional functionality added to such items
(other than Technology which Broadcom is permitted to use or develop pursuant to
the IP Core License Agreement; provided, however, that use or development of
such Technology is done in accordance with and remains subject to the
restrictions set forth in the IP Core License Agreement) or to the remainder of
any device or product in which such items may be incorporated.

For the avoidance of doubt, the restriction on sublicensing set forth above
shall not be interpreted to limit the sublicense rights granted under
Section 2.1(b) below; i.e., if a permitted sublicensee’s exercise of its
permitted sublicensed rights with respect to the Retained Technology would
necessarily infringe a Retained Patent(s), then Broadcom is permitted to grant a
sublicense under such Retained Patents solely to the extent necessary to enable
such sublicensee of such Retained Technology to exercise its permitted
sublicense rights in accordance with Section 2.1(b).

(b) AMD and its Affiliates hereby grant to Broadcom and its Subsidiaries
(i) under the Retained Intellectual Property Rights, and (ii) to the Retained
Technology, a perpetual, irrevocable, worldwide, fully-paid, royalty-free,
non-transferable (except for certain assignments as provided in Section 9.3
(Assignment)) license, with right of sublicense (but without further right of
sublicense by such sublicensee except to end users of products, solely as
necessary for such end users to use such products), to use, reproduce, modify,
make derivative works of, distribute and otherwise exploit the Retained
Technology, to design, develop, use, make, have made, import, export, offer to
sell, sell, support, maintain and otherwise dispose of products and to provide
services. Such license shall be (A) exclusive within the Broadcom Exclusive
Field (even as to AMD and its Affiliates), effective as of the Effective Date
and for three (3) years thereafter, and non-exclusive within the Broadcom
Exclusive Field effective after the third (3rd)

 

5

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

anniversary of the Effective Date, (B) non-exclusive within the AMD Exclusive
Field, effective only after the third (3rd) anniversary of the Effective Date,
and (C) non-exclusive in all fields, other than the Broadcom Exclusive Field and
the AMD Exclusive Field, effective as of the Effective Date.

(c) The “have made” rights refer only to third party manufacturers or other
service providers solely for purposes of having products designed and/or made on
Broadcom’s or its Subsidiaries’ behalf and not to design and/or make products of
their own design or products made based upon the designs of Third Parties.

(d) Broadcom shall have the exclusive right, but not the obligation, to enforce
and protect the Retained Intellectual Property Rights and Retained Technology
against infringement or misappropriation in the Broadcom Exclusive Field arising
during the three (3) year period after the Effective Date and may bring and
pursue an action to so enforce and protect such rights during or after such
three (3) year period. AMD, or its Affiliate, shall join as a party to any
action brought by Broadcom pursuant to such right, at Broadcom’s request and at
Broadcom’s expense (including for all reasonable attorneys’ fees and costs of
AMD or AMD’s Affiliates), in the event that an adverse party asserts, the court
rules or other laws then applicable provide, or Broadcom determines in good
faith, that a court lacks jurisdiction based on such AMD’s or such Affiliate’s
absence as a party in such action. If Broadcom lacks standing to bring such an
action in any jurisdiction, Broadcom shall have the right to direct AMD or its
Affiliate to initiate legal action to enforce the Retained Intellectual Property
Rights and Retained Technology, in accordance with Broadcom’s reasonable
instructions and AMD or such Affiliate, as applicable, shall initiate and pursue
such action in accordance with Broadcom’s instructions and at Broadcom’s expense
(including for all reasonable attorneys’ fees and costs of AMD or AMD’s
Affiliates). Broadcom shall retain or receive all recoveries obtained by either
party or their Affiliates from any action or settlement of any claim or action,
brought pursuant to this Section 2.1(d). Broadcom shall indemnify and hold AMD
and AMD’s Affiliates harmless from and against any liabilities, losses, damages,
costs and expenses, including reasonable attorneys’ fees and costs, incurred by
AMD and its Affiliates, and to promptly reimburse AMD and its Affiliates for any
such liabilities, losses, damages, costs and expenses, which are incurred by AMD
and its Affiliates, resulting from any actions undertaken by AMD and its
Affiliates requested by Broadcom pursuant to this Section 2.1(d); provided,
however, that Broadcom’s indemnification obligation hereunder (i) shall be
subject to, and shall not supersede in any way, AMD’s obligation to indemnify
Broadcom pursuant to the APA and Broadcom shall have no obligation to indemnify
AMD hereunder for any liability, loss, damage, cost or expense which is subject
to AMD’s obligation to indemnify Broadcom pursuant to the APA; and (ii) is
conditioned upon: (A) AMD providing Broadcom with prompt written notice of any
such liabilities, losses, damages, costs and expenses, or any Third Party claim
which could give rise to such liabilities, losses, damages, costs and expenses;
(B) Broadcom having sole control and authority with respect to the defense and
settlement of any such claim; and (C) AMD reasonably cooperating with Broadcom
in the defense of any such claim.

 

6

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

(e) Broadcom shall not use or hire others to use or analyze any Retained
Technology that is not otherwise publicly available for the purposes of
determining if any features, functions or processes provided by the Retained
Technology are covered by any patents or patent applications owned by Broadcom
and then use that analysis to assert patent infringement claims against AMD.

2.2 License to AMD.

(a) Subject to the non-competition terms in Section 5.10(a) of the APA, Broadcom
and its Affiliates grant to AMD and AMD’s Subsidiaries under the Transferred
Patents, a perpetual, irrevocable, non-exclusive, worldwide, fully-paid,
royalty-free, non-transferable (except for certain assignments as provided in
Section 9.3 (Assignment)) license, without right of sublicense, to use, make,
have made, import, support, maintain, offer to sell, sell, and otherwise dispose
of products (other than Current Business Products, Past Products and the Roadmap
Products). For the avoidance of doubt, the restriction on sublicensing set forth
above shall not be interpreted to limit the sublicense rights granted under
Section 2.2(b) below; i.e., if a permitted sublicensee’s exercise of its
permitted sublicensed rights with respect to the Transferred Technology would
necessarily infringe a Transferred Patent(s), then AMD is permitted to grant a
sublicense under such Transferred Patents solely to the extent necessary to
enable such sublicensee of such Transferred Technology to exercise its permitted
sublicense rights in accordance with Section 2.2(b).

(b) Subject to the non-competition terms in Section 5.10(a) of the APA, Broadcom
and its Affiliates grant to AMD and AMD’s Subsidiaries (i) under the Transferred
Intellectual Property Rights (other than any Transferred Intellectual Property
Rights covering the Excluded Technology), and (ii) to the Transferred Technology
(other than the Excluded Technology), a perpetual, irrevocable, non-exclusive,
worldwide, fully-paid, royalty-free, non-transferable (except for certain
assignments as provided in Section 9.3 (Assignment)) license, with right of
sublicense (in accordance with Section 2.2(e)), to use, reproduce, modify, make
derivative works of, and distribute the Transferred Technology (other than the
Excluded Technology), to design, develop, use, make, have made, import, export,
offer to sell, sell, support, maintain and otherwise dispose of products and to
provide services, in each case other than in the Broadcom Exclusive Field.

(c) The “have made” rights refer only to third party manufacturers or other
service providers solely for purposes of having products designed or made on
AMD’s or its Subsidiaries’ behalf and not to design or make products of their
own design or products made based upon the designs of Third Parties.

(d) AMD shall not use or hire others to use or analyze any Transferred
Technology that is not otherwise publicly available for the purposes of
determining if any features, functions or processes provided by the Transferred
Technology are covered by any patents or patent applications owned by AMD and
then use that analysis to assert patent infringement claims against Broadcom.

 

7

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

(e) AMD and its Subsidiaries may only sublicense any of the rights granted under
the Transferred Intellectual Property Rights and to the Transferred Technology
to the following (without any further right of sublicense):

 

  (i) any independent contractor or other Third Party service provider, solely
as necessary to enable such Third Party to provide services to or on behalf of
AMD or its Sublicensee, as applicable;

 

  (ii) AMD’s and its Subsidiaries’ OEMs and other customers solely as necessary
to (A) facilitate collaborative development with AMD or such AMD Subsidiary, as
applicable, of products that incorporate AMD products or components that AMD or
its Subsidiaries are commercializing or intending to commercialize, as well as
the manufacture, sale and support of any such resulting products; (B) fulfill
technology escrow rights to the extent required to secure business with
customers and consistent with escrow requirements applied to the Intellectual
Property Rights and Technology of AMD or its Subsidiary in the same products or
technology, if applicable; (C) fulfill second source rights to customers with
respect to a single Third Party for each such customer or product (in non-Source
Code form and only for products which are created by AMD or such Subsidiary
using the Transferred Technology as permitted under this Agreement), solely to
the extent required to secure business with such customer and consistent with
the second source requirements applied to the other products of AMD or such
Subsidiary, if applicable, sold to such customer; or

 

  (iii) end users of products, solely as necessary for such end users to use
such products.

2.3 No Other Licenses and Rights. Except as expressly provided in this
Section 2, no other license or right is granted to the parties under this
Agreement, whether expressly or by implication, estoppel, statute or otherwise.

 

3. OWNERSHIP

3.1 By AMD. As between the parties, AMD will retain all right, title and
interest, including all Intellectual Property Rights, in and to the Retained
Technology, in and to any Improvements to the Retained Technology made by or for
AMD or its Affiliates, and in and to any Improvements to the Transferred
Technology made by or for AMD or its Subsidiaries in the exercise of the
licenses granted to AMD and its Subsidiaries hereunder, subject only to (a) the
ownership of Broadcom and its Affiliates in the underlying Transferred
Technology, Transferred Patents and Transferred Intellectual Property Rights,
(b) the licenses granted hereunder and (c) the non-competition terms agreed to
by AMD pursuant to the APA. Unless otherwise agreed by the parties in writing,
AMD shall have no obligation to disclose or license to Broadcom any Improvements
to the Transferred Technology or to the Retained Technology, or to any
Intellectual Property Rights in, or to any Improvements to, the Transferred
Technology or the Retained Technology, made by or for AMD or its Affiliates.

 

8

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

3.2 By Broadcom. As between the parties, Broadcom will retain all right, title
and interest, including all Intellectual Property Rights, in and to the
Transferred Technology, in and to any Improvements to the Transferred Technology
made by or for Broadcom or its Affiliates, and in and to any Improvements to any
of the Retained Technology hereunder made by or for Broadcom or its Subsidiaries
in the exercise of the licenses granted to Broadcom and its Subsidiaries
hereunder, subject only to (a) the ownership of AMD and its Affiliates in the
underlying Retained Technology, Retained Patents and Retained Intellectual
Property Rights and (b) the licenses granted hereunder. Unless otherwise agreed
by the parties in writing, Broadcom has no obligation to disclose or license to
AMD any Improvements to the Transferred Technology or to the Retained
Technology, or to any Intellectual Property Rights in, or to any Improvements
to, the Transferred Technology or the Retained Technology, made by or for
Broadcom or its Affiliates.

 

4. DISCLAIMER

4.1 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THE APA, (a) THE
PARTIES ACKNOWLEDGE AND AGREE THAT ALL TECHNOLOGY PROVIDED HEREUNDER, AND ALL
INTELLECTUAL PROPERTY RIGHTS LICENSED HEREUNDER, ARE PROVIDED “AS IS,” WITHOUT
ANY WARRANTY OF ANY KIND; AND (b) WITHOUT LIMITING THE FOREGOING, NEITHER PARTY
MAKES ANY REPRESENTATION OR WARRANTY REGARDING THE TECHNOLOGY OR INTELLECTUAL
PROPERTY RIGHTS LICENSED UNDER THIS AGREEMENT, AND EACH HEREBY EXPRESSLY
DISCLAIMS ALL WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED OR STATUTORY,
REGARDING THE INTELLECTUAL PROPERTY AND TECHNOLOGY LICENSED HEREUNDER, INCLUDING
ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
ENFORCEABILITY OR NON-INFRINGEMENT.

 

5. TERM; TERMINATION

5.1 Term. The term of this Agreement is perpetual, with the licenses surviving
as long as the applicable Intellectual Property Rights exist.

5.2 Termination. This Agreement may only be terminated by express mutual written
agreement of the parties in the form of an amendment to this Agreement.

 

9

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

6. ADDITIONAL OBLIGATIONS

6.1 Additional Obligations with Regard to Patents.

(a) Broadcom agrees, on behalf of itself and its Affiliates, to make reasonably
available to AMD and its Affiliates, or their counsel, on reasonable advance
written notice during normal business hours, inventors and other persons
previously employed by AMD or its Affiliates, who are Continuing Employees and
are employed by Broadcom or is Affiliates at the time of the request, for
interviews or testimony to assist in good faith in further prosecution,
maintenance, or litigation of all Retained Patents and Retained Intellectual
Property Rights, including the signing of documents related thereto. Any
reasonable attorneys’ fees and costs associated with such assistance shall be
borne by AMD, expressly excluding the value of the time of such personnel for
maintenance or prosecution, but, with respect to litigation, including the value
of the time of such personnel, as well as reasonable attorneys’ fees associated
with such personnel’s participation in litigation on behalf of AMD, as agreed
upon in advance in writing by AMD and Broadcom in good faith.

(b) AMD agrees, on behalf of itself and its Affiliates, to make reasonably
available to Broadcom and its Affiliates, or their counsel, on reasonable
advance written notice during normal business hours, inventors and other persons
employed by AMD or its Affiliates at the time of the request, for interviews or
testimony to assist in good faith in further prosecution, maintenance, or
litigation of all Transferred Patents and Transferred Intellectual Property
Rights, including the signing of documents related thereto. Any reasonable
attorneys’ fees and costs associated with such assistance shall be borne by
Broadcom, expressly excluding the value of the time of such personnel for
maintenance or prosecution, but, with respect to litigation, including the value
of the time of such personnel, as well as reasonable attorneys’ fees associated
with such personnel’s participation in litigation on behalf of Broadcom, as
agreed upon in advance in writing by AMD and Broadcom in good faith.

6.2 No Other Obligation. Except as expressly set forth in Section 2.1(d),
neither party shall have any obligation hereunder to institute or maintain any
action or suit against third parties for infringement or misappropriation of any
Intellectual Property Right in or to any Technology licensed to the other party
hereunder, or to defend any action or suit brought by a Third Party that
challenges or concerns the validity of any of such rights or that claims that
any Technology licensed to the other party hereunder infringes or constitutes a
misappropriation of any Intellectual Property Right of any Third Party.

6.3 No Obligation to Obtain or Maintain Rights in Technology. Except as
otherwise set forth herein, in the APA or any agreement or document referenced
in the APA, no party shall be obligated under this Agreement to provide the
other parties with any technical assistance or to furnish the other parties
with, or obtain, any documents, materials or other information or Technology.

 

10

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

6.4 No Obligation to Obtain Or Maintain Patents. No party is obligated to
(i) file any patent application, or to secure any patent or patent rights or
(ii) to maintain any patent in force.

 

7. CONFIDENTIALITY

7.1 Restrictions on Use of Confidential Information. All Confidential
Information shall not be distributed, disclosed, or disseminated in any way or
form by the receiving party to anyone except its own, and its Affiliates’ and
permitted sublicensees’, employees, contractors, customers and business partners
who have a reasonable need to know such Confidential Information and who have
been advised of the confidential nature and required to observe the terms and
conditions hereof or of terms substantially similar to these confidentiality
provisions; nor shall Confidential Information be used by the receiving party
for its own purpose, except for the purposes of exercising its rights or
fulfilling its obligations under this Agreement or any permitted sublicense. The
recipient shall treat all of the disclosing party’s Confidential Information
with the same degree of care as the recipient accords to recipient’s own
Confidential Information, but not less than reasonable care. The recipient shall
immediately give notice to the disclosing party of any unauthorized use or
disclosure of disclosing party’s Confidential Information. The recipient shall
assist the disclosing party in remedying any such unauthorized use or disclosure
of the disclosing party’s Confidential Information. AMD agrees that during the
three (3) year period in which Broadcom is granted an exclusive license under
Section 2.1(b) above, AMD and its Affiliates will not publicly disclose the
Retained Technology in a manner that would result in a loss of trade secret
status for the material trade secret aspects of the [****] as of the Effective
Date for Broadcom’s use of the [****] in accordance with the license rights
Broadcom receives to such Retained Technology under Section 2.1(b).
Notwithstanding the foregoing, AMD or its Affiliates may publish a
non-confidential programming guide that details registers and microcode APIs
applicable to the [****] so that developers may develop drivers and other
applicable software to configure their devices and access those of AMD’s or its
Affiliates’ products, the design, development, use, manufacture, having
manufactured, importation, export, offering to sell, sale, support, maintenance
or other disposal of which do not violate any exclusive license granted to
Broadcom hereunder.

7.2 Exceptions. The obligation not to disclose information under Section 7.1
hereof shall not apply to information that, as of the Effective Date or
thereafter, (a) was in the public domain or otherwise publicly known at or
subsequent to the time such Confidential Information was communicated to
recipient by the disclosing party through no fault of the recipient; (b) other
than with respect to Transferred Technology, was rightfully in the recipient’s
possession free of any obligation of confidence at or subsequent to the time
such Confidential Information was communicated to the recipient by the
disclosing party; (c) was developed by employees or agents of the recipient
independently of and without reference to any of the disclosing party’s
Confidential Information; or (d) was communicated by the disclosing party to a
Third Party free of any obligation of confidence.

 

11

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

7.3 Confidentiality of Agreement and Permitted Disclosures. Except as expressly
provided herein, each party agrees that the terms and conditions of this
Agreement shall be treated as confidential and that neither party will disclose
the terms or conditions of this Agreement to any third party without the prior
written consent of the other party, provided, however, that each party may
disclose the terms and conditions of this Agreement and the other party’s
Confidential Information to the extent necessary: (a) as required by any court
or other governmental body; (b) as otherwise required by law (including the
rules and regulations of any stock exchange) or expressly permitted under this
Agreement; (c) in confidence to such party’s legal counsel, accountants, and
other professional advisors; (d) in confidence, to banks, investors and other
financing sources and their advisors; (e) in connection with the enforcement of
this Agreement or exercise of rights under this Agreement; or (f) in confidence,
in connection with an actual or prospective merger or acquisition or similar
transaction. With respect to disclosure required by a court, governmental order
or otherwise required by law, the party required to so disclose shall (i) to the
extent not prohibited, provide prior notification of such impending disclosure
to the other party, (ii) use all reasonable efforts to preserve the
confidentiality of the terms of this Agreement in complying with such required
disclosure, including obtaining a protective order to the extent reasonably
possible, and (iii) not be relieved of its obligation of confidentiality and
non-use of such disclosed information for any other purpose. Further, all other
individuals and/or entities receiving Confidential Information pursuant to
subsections (c) through (f) must have signed a written non-disclosure agreement
protecting the Confidential Information in accordance with terms in this
Agreement, or with respect to attorneys and other professional advisors, be
bound by ethical obligations to protect the Confidential Information.

7.4 Duration. The obligations of the parties set forth in this Section 7 with
respect to the protection of Confidential Information shall remain in effect for
five (5) years after (a) the Effective Date, with respect to Confidential
Information of one party that is known to or in the possession of the other
party as of the Effective Date, or (b) the date of disclosure, with respect to
Confidential Information that is disclosed by the one party to the other party
after the Effective Date, provided, however, that the obligations of the parties
set forth in this Section 7 with respect to the protection of Confidential
Information that is Source Code or that otherwise constitutes or is treated as
of the Effective Date by the disclosing party as a trade secret shall remain in
effect perpetually, subject only to the exceptions in Section 7.2.

 

8. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT FOR BREACHES OF
CONFIDENTIALITY OBLIGATIONS, OR BREACHES OF LICENSE OR FIELD RESTRICTIONS, IN NO
EVENT SHALL A PARTY BE LIABLE UNDER THIS AGREEMENT TO THE OTHER PARTY OR TO ANY
PARTY CLAIMING THROUGH OR UNDER ANOTHER PARTY, FOR ANY LOST PROFITS, OR FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, WHETHER IN AN ACTION IN
CONTRACT, TORT (INCLUDING STRICT LIABILITY), BASED ON A WARRANTY, OR OTHERWISE,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

12

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

9. MISCELLANEOUS PROVISIONS

9.1 Governing Law; Venue. This Agreement and any disputes hereunder shall be
governed by and construed in accordance with the domestic laws of the State of
California, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of California or any other jurisdiction)
that would cause the application of laws of any jurisdiction other than those of
the State of California. Any dispute, claim or controversy arising out of this
Agreement shall be submitted to the exclusive jurisdiction and venue in the
federal and state courts located in and serving Santa Clara County, California.
Notwithstanding the foregoing, in the event that any dispute, claim or
controversy arising out of this Agreement also involves a dispute, claim or
controversy arising out of the APA, the governing law and dispute resolution
provisions of the APA shall govern all such disputes, claims and controversies.

9.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, by
telecopy with answer back, by express or overnight mail delivered by a
nationally recognized air courier (delivery charges prepaid), by registered or
certified mail (postage prepaid, return receipt requested) or by e-mail with
receipt confirmed by return e-mail to the respective parties as follows:

if to AMD:

Advanced Micro Devices, Inc.

7171 Southwest Parkway

Austin, Texas 78735

Attention: General Counsel

Fax: (512) 602-4999

if to Broadcom:

Broadcom Corporation

5300 California Ave.

Irvine, California 92617

Attention: General Counsel

Fax: (949) 926-9244

or to such other address as the party to whom notice is given may have
previously furnished to the other in writing in the manner set forth above. Any
notice or communication delivered in person shall be deemed effective on
delivery. Any notice or communication sent by e-mail, telecopy or by air courier
shall be deemed effective on the first Business Day following the day on which
such notice or communication was sent. Any notice or communication sent by
registered or certified mail shall be deemed effective on the third Business Day
following the day on which such notice or communication was mailed.

 

13

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

9.3 Assignment. In addition to the sublicense rights enumerated in Section 2.1
and Section 2.2, in the event of a sale of any portion of the business of either
party that utilizes the license granted hereby, either party may grant
sublicenses to the purchaser of such portion of the business (including as to
AMD, AMD’s handheld business unit) to be used by such purchaser solely in
connection with the business sold to the purchaser and not for any other
business. No party may, directly or indirectly, in whole or in part, whether
voluntarily or involuntarily or by operation of law or otherwise, assign or
transfer this Agreement and the rights granted to it hereunder without the other
party’s prior written consent, which consent may be granted or refused at the
other party’s sole discretion. Notwithstanding the foregoing, either party may
assign this Agreement and the rights granted to it hereunder, subject to its
obligations, to a successor in interest, without the consent of the other party,
upon any merger, acquisition, reorganization, change of control, or sale of all
or substantially all of the assets or business of such party or the sale of all
or substantially all of the assets or the business related to the Intellectual
Property Rights and Technology licensed to such party under this Agreement, to
be used by the successor solely in connection with the business sold to the
successor and not for any other business. Any assignment in violation of this
Section shall be null and void from the beginning, and shall be deemed a
material breach of this Agreement. AMD shall not assign, transfer or otherwise
divest any right, title or interest in or to Retained Technology, Retained
Intellectual Property Rights or Retained Patents unless (a) such assignment,
transfer or other divestiture is subject to all of the rights granted to
Broadcom under this Agreement, and (b) the Person(s) to whom such right, title
or interest is transferred is informed in writing, on or before the
effectiveness of such assignment, transfer or divestiture, of the rights granted
to Broadcom under this Agreement.

9.4 Relationship Between Parties. Broadcom and AMD shall at all times and for
all purposes be deemed to be independent contractors and neither party, its
Affiliates, nor either party’s or its Affiliates’ employees, representatives,
subcontractors or agents, shall have the right or power to bind the other party.
This Agreement shall not itself create or be deemed to create a joint venture,
partnership or similar association between Broadcom and AMD or either party’s or
its Affiliates’ employees, representatives, subcontractors or agents.

9.5 Third Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of Broadcom and its Subsidiaries, on the one
hand, and AMD and its Subsidiaries, on the other hand. It is not the intention
of the parties to confer third-party beneficiary rights upon any other person or
entity, and this Agreement does not (shall not be construed to) confer any right
or cause of action in, upon or on behalf of any other person or entity, and no
person or entity (including any of employee or former employee of any of the
parties) other than Broadcom or its Subsidiaries and AMD or its Subsidiaries
shall be entitled to rely on any provision of this Agreement in any action
proceeding, hearing or other forum.

9.6 Severability. In the event that any clause, sub-clause or other provision
contained in this Agreement shall be determined by any competent authority to be
invalid, unlawful or unenforceable to any extent, such clause, sub-clause or
other provision shall to that extent be severed from the remaining clauses and
provisions, or the remaining part of the clause in question, which shall
continue to be valid and enforceable to the fullest extent permitted by law.

 

14

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

9.7 No Waiver; Remedies Cumulative. Failure or neglect by a party to enforce at
any time any of the provisions hereof shall not be construed nor shall be deemed
to be a waiver of such party’s rights hereunder nor in any way affect the
validity of the whole or any part of this Agreement nor prejudice such party’s
rights to take subsequent action. All rights and remedies conferred under this
Agreement or by any other instrument or law shall be cumulative and may be
exercised singularly or concurrently.

9.8 Amendment. Any term of this Agreement may be amended, modified, rescinded,
canceled or waived, in whole or in part, only by a written instrument signed by
each of the parties’ authorized representatives or their respective permitted
successors and assigns. Any amendment or waiver effected in accordance with this
Section shall be binding upon the parties and their respective successors and
assigns.

9.9 Counterparts. This Agreement may be executed in two or more counterparts,
all of which, taken together, shall be considered to be one and the same
instrument.

9.10 Headings; Construction. The headings to the clauses, sub-clauses and parts
of this Agreement are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement. The terms “this Agreement,” “hereof,” “hereunder” and any similar
expressions refer to this Agreement and not to any particular Section or other
portion hereof. The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party will not
be applied in the construction or interpretation of this Agreement. As used in
this Agreement, the words “include” and “including,” and variations thereof,
will be deemed to be followed by the words “without limitation” and “discretion”
means sole discretion.

9.11 Entire Agreement. With the exception of the APA and the Ancillary
Agreements, this Agreement (including its Exhibits, each of which are
incorporated herein by this reference) supersedes any arrangements,
understandings, promises or agreements made or existing between the parties
hereto prior to or simultaneously with this Agreement with respect to the
subject matter hereof and thereof and constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, except for
the Project Addendum and Exclusivity Agreement, which shall continue as set
forth in Section 5.2 of the APA.

9.12 Statement of Intent With Respect to Bankruptcy. Each party’s rights under
this Agreement are perpetual, irrevocable, and nonexecutory, notwithstanding any
other provision of this Agreement or any other contract, and to the maximum
extent permitted by applicable law. In the event of the commencement of a
bankruptcy proceeding by or against a party, the license grant to the other
party in Article 2 shall continue in full force and effect. Under no
circumstances shall the other party’s exercise of the rights granted to it in
Article 2 ever be construed as an infringement of the licensor party’s rights in
the Retained Patents, the Retained Intellectual Property Rights, the Retained
Technology, the Transferred Patents, the Transferred

 

15

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

Intellectual Property Rights or the Transferred Technology, as applicable. In
the event that a bankruptcy court or other court of competent jurisdiction ever
determines by final judgment that this Agreement is executory, despite every
intention and effort by the parties to negotiate and document nonexecutory
rights for the other party, and without implying any acceptance of the rejected
concept that it is legally impossible to create such a nonexecutory license for
Intellectual Property Rights or Technology, all rights and licenses granted
under or pursuant to this Agreement are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights
to “intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code and the APA is an agreement “supplemental to” this license. Furthermore, in
such an event, the parties agree that each party, as a licensee of rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code and other applicable law, including any
right by such party to specific performance of this Agreement, since each party
acknowledges and agrees that the Retained Patents, Retained Intellectual
Property Rights, Retained Technology, Transferred Patents, Transferred
Intellectual Property Rights and Transferred Technology are unique and that
rejection of the license will cause the other party irreparable harm for which
its legal remedies are inadequate; provided, however, nothing herein shall be
deemed to constitute a present exercise of such rights and elections.

9.13 Export. In recognition of U.S. and non-U.S. export control laws and
regulations, each party agrees that it will not export, or transfer for the
purpose of re-export, any product, technical data received hereunder or any
product produced by use of such technical data, including processes and
services, (each, an “Exported Product”), in violation of any U.S. or non-US
regulation, treaty, executive order, law, statute, amendment or supplement
thereto. Further, neither party will export an Exported Product to any
prohibited or embargoed country or to any denied, blocked, or designated person
or entity as mentioned in any such U.S. or non-US regulation, treaty, executive
order, law, statute, amendment or supplement thereto.

[Balance of page intentionally left blank.]

 

16

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Intellectual Property
Cross-License Agreement effective as of the Effective Date.

 

ADVANCED MICRO DEVICES, INC. By:   /s/ Harry A. Wolin   Name: Harry A. Wolin  
Title: Sr. Vice President, General Counsel & Secretary

SIGNATURE PAGE TO IP CORE LICENSE

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

BROADCOM CORPORATION By:   /s/ Scott A. McGregor   Name: Scott A. McGregor  
Title: President and Chief Executive Officer

SIGNATURE PAGE TO IP CORE LICENSE

 

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

EXHIBIT A

LIST OF MATERIAL RETAINED PATENTS

 

Title    Country    Application
No.    Filing
Date    Publication /
Patent No.    Publication /
Issue Date [****]    [****]    [****]    [****]    [****]    [****]

 

A-1

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

EXHIBIT B

LIST OF MATERIAL RETAINED TECHNOLOGY

[****]

 

B-1

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

EXECUTION VERSION

AMD AND BROADCOM CONFIDENTIAL

 

EXHIBIT C

EXCLUDED TECHNOLOGY

[****]

 

C-1

[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.